DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 24 August 2022 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18-23, 26-29, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the following text, which is reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    241
    807
    media_image1.png
    Greyscale

The claim requirement reciting “at least” a ratio of 8 to 1 appears to result in the claim reading on new matter.
The examiner takes the position that preferentially targeting the spleen in preference over the liver at a ratio of 8 to 1 appears to be disclosed in the instant application as of at least figure 5. However, the instant application as originally filed does not appear to disclose a ratio of “at least” 8 to 1. 
The examiner notes MPEP 2163.05(III), which states the following.

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

Similar to the above-indicated example, the phrase “at least” in the instant claims has no upper limit. As such, the requirement of a ratio of “at least” 8 to 1 appears to be new matter.
Applicant may overcome this rejection by deleting the phrase “at least” and replacing this phrase with “about” – e.g. as is the case in instant claim 35.


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted to the file record on 24 August 2022. In the declaration submitted on 24 August 2022, declarant tested the claimed formulation’s ability to deliver mRNA to the spleen at various particle sizes and using both DOPC and DOPE as helper lipids. For example, declarant has presented the following data, as of paragraphs #19 and #20 of the declaration.

    PNG
    media_image2.png
    362
    555
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    276
    447
    media_image3.png
    Greyscale

The above-reproduced data show significant delivery to the spleen. The above-reproduced data was obtained from intravenous administration of a lipid nanoparticle sized at 162.5 nm and having DOPE as a helper lipid, as of paragraphs #15 and #16 of the declaration. The data in this declaration, when viewed in combination with the data in the instant specification and drawings, e.g. as of figure 6, show that the claimed invention achieves superior specificity toward spleen delivery over liver deliver at size ranges of about 160 nm to about 230 nm and upon using both DOPC or DOPE as helper lipids. As such, the data in the declaration is useful in regard to showing that the claimed invention achieves unexpectedly superior results regarding spleen delivery as compared with the prior art.
The examiner notes that although the declaration is useful in overcoming prior art rejections, it cannot be used to show that the newly added claim limitation reciting a spleen to liver of at least 8:1 is not new matter. While the declaration shows spleen to liver ratios exceeding 8:1, this is not indicative that the full scope of the ratio of at least 8:1 was necessarily present in the original application as filed.


Allowable Subject Matter and Claims Not Rejected Over Prior Art
Claims 35-37 are allowable.
None of the pending claims are rejected over prior art.
The examiner has included this section of this office action to explain why instant claims are not rejected over prior art. In this section of the office action, the examiner also explains the difference between the claimed invention and commercially available mRNA-type COVID-19 vaccines, despite the fact that these COVID-19 vaccines were not prepared prior to the effective filing date of the instant application.
The instant application is in the art area of nucleic acid delivery, wherein the nucleic acid has therapeutic properties.
At the time of preparation of this document, the most well-known examples of therapeutic mRNA delivery compositions are the mRNA COVID-19 vaccines, especially those made by Pfizer/BioNTech and Moderna. The examiner admits that the instant application has an effective filing date in 2018, which is earlier than the onset of the COVID-19 pandemic. Nevertheless, work had been done by both Pfizer/BioNTech and Moderna drawn to mRNA vaccines relating to vaccination against either cancer or other infectious diseases prior to the effective filing date of the instant application.
As relevant prior art in this regard, the examiner cites Ciaramella et al. (US 2017/0340724 A1) which has been cited previously in the file record. Ciaramella et al. (hereafter referred to as Ciaramella) is understand by the examiner to describe the work of the Moderna corporation. Ciaramella is drawn to lipid nanoparticles for RNA virus vaccines against Zika virus, as of Ciaramella, title and abstract. The RNA may be mRNA, as of Ciaramella, paragraph 0006. Ciaramella teaches an ionizable lipid, phospholipid, sterol, and PEG lipid in paragraph 0861. While Ciaramella does mention spleen delivery at various intervals in the document including on paragraphs 1112-1113, it is the examiner’s understanding that spleen delivery upon intravenous administration does not appear to be the main focus of the invention of Ciaramella. In contrast, the main focus of Ciaramella appears to be vaccination via intramuscular, intradermal, or subcutaneous route, as of Ciaramella, at least paragraph 0159 and 0193-0198, as well as paragraph 1293. The Ciaramella reference will be discussed in detail below.
As an additional relevant reference, the examiner notes Schoenmaker et al. (International Journal of Pharmaceutics 601 (2021) 120586, pages 1-13). Schoenmaker et al. (hereafter referred to as Schoenmaker) is a review article drawn to the formulation of various COVID-19 mRNA vaccines, and was published after the effective filing date of the instant application. Nevertheless, the teachings of Schoenmaker are relevant because they help to show how the claimed subject matter differs from the commercially available COVID-19 vaccines.
Schoenmaker teaches the following table on page 3, which is reproduced below.

    PNG
    media_image4.png
    731
    1093
    media_image4.png
    Greyscale

Schoenmaker also teaches a particle size of 60-100 nm, as of Schoenmaker, page 4, left column, section 2.2, wherein this particle size appears to apply to all of the COVID-19 vaccines by Moderna, Pfizer-BioNTech and Curevac.
The instantly claimed lipid nanoparticles differ from the lipid nanoparticles used in the COVID-19 vaccines for at least the following reasons.
First, the lipid nanoparticles used in the claimed invention are larger than those used in the COVID-19 vaccines. Schoenmaker teaches a maximum particle size of 100 nm in the COVID-19 vaccines, whereas the instantly claimed particles have a particle size minimum of 160 nm.
Secondly, the intended route of administration of the claimed invention appears to be intravenous, as this is recited by the instant claims. In contrast, the intended route of administration of the COVID-19 vaccines is intramuscular.
Third, the particular ionizable lipid recited by the claimed invention differs from the ionizable lipid used in the COVID-19 vaccines. In fact, the recited ionizable lipid is not taught by Ciaramella et al. (US 2017/0340724 A1).
Fourth, even if, purely en arguendo, the COVID-19 vaccines were to have been administered intravenously rather than intramuscularly, there is no evidence that this mode of administration would have targeted the spleen in preference over the liver. In fact, the evidence appears to indicate that this would have been very unlikely to have happened. In support of this position, the examiner cites Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485) and Sgouros et al. (US 2011/0165223 A1), both of which were cited previously in the file record. Sgouros et al. (hereafter referred to as Sgouros), which is drawn to antitumor vaccination, specifically teaches a particle size of 300 nm or greater in order to target the spleen. Jindal suggests that particles sized 200-500 nm can escape Kupffer cells in the liver and can be retained in the spleen, as of Jindal, page 476, right column.
As such, there would have been no expectation that lipid nanoparticles intended for intramuscular administration and/or sized from 60-100 nm (including but not limited to those used in the COVID-19 vaccine) could have preferentially targeted the spleen even if these lipid nanoparticles were administered intravenously. The fact that a certain result or characteristic (targeting the spleen upon intravenous administration) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). In addition, the examiner must provide evidence to show inherency, as of MPEP 2112(IV). However, in this case, the evidence appears to go against inherency in that the prior art appears to teach that particles sized in the range of 60-100 nm would have been too small to have targeted the spleen upon intravenous administration.
With regard to the Ciaramella reference, it is the examiner’s understanding that although Ciaramella was published prior to the onset of the COVID-19 pandemic, the exemplified composition of Ciaramella shares many characteristics with the COVID-19 vaccines described by Schoenmaker (with the exception that the mRNA in Ciaramella encodes a different antigen as compared with that of the COVID-19 vaccines). As such, even though Ciaramella teaches delivery to the spleen in its broad disclosure, the skilled artisan would not have known how to have inherently achieved an 8:1 spleen to liver ratio upon intravenous administration based upon the teachings of Ciaramella at least because delivery to the spleen is not the main focus of the composition of Ciaramella.
Jindal Reference: As relevant prior art, the examiner cites Jindal (Drug Delivery and Translation Research, Vol. 6, 2016, pages 473-485), which has been previously cited in the prosecution history of the instant application. Jindal is drawn to drug delivery to the spleen, as of Jindal, page 473. Jindal teaches the following, as of page 475, bottom of left column, relevant text reproduced below.

    PNG
    media_image5.png
    194
    470
    media_image5.png
    Greyscale

Also see Jindal, page 476, right column, relevant text reproduced below, with the term “nm” highlighted by the examiner.

    PNG
    media_image6.png
    202
    471
    media_image6.png
    Greyscale

As such, based upon the above teachings, the skilled artisan would have expected particles sized between 200 nm and 500 nm would have been suitable for delivery to the spleen.
With regard to the Jindal reference, the examiner notes that Jindal does suggest a size range of 200-500 nm for delivery to the spleen, as of the above-reproduced text. However, this teaching does not indicate that particles sized in the 160-230 nm size range would have preferred the spleen over the liver upon intravenous administration by a factor of 8:1, as required by the instant claims. While there may have been some expectation of spleen preference in the particle size range of 200-230 nm, the teachings of Jindal would not have indicated that the spleen:liver preference would have been as high as 8:1. This is especially the case in view of the fact that 200-230 nm, while being inside the spleen-preferred size range of Jindal, is below the spleen-preferred size range of Sgouros, which is greater than 300 nm, as of the abstract of Sgouros. As such, the skilled artisan would have expected that the spleen preference over the liver in the instantly recited range of 160-230 nm would have been relatively modest at best, and not as high as 8:1, as required by the instant claims.
Sahin Reference: As an additional relevant prior art reference, the examiner cites Sahin et al. (US 2016/0250323 A1).
Sahin et al. (hereafter referred to as Sahin) is drawn to lipid particles comprising RNA, as of Sahin, title and abstract. The RNA may be mRNA, as of Sahin, paragraphs 0125-0126. Sahin does appear to be specifically drawn to delivery to the spleen, as of paragraph 0197 of Sahin – this renders the invention of Sahin to be different from other lipid nanoparticles for mRNA delivery such as those used for intramuscular vaccines including the COVID-19 vaccine. Nevertheless, Sahin differs from the instantly claimed invention in the following manner:
First, claim 1 of Sahin indicates that the RNA in Sahin is present on the surface of the particle. In contrast, the RNA in the instantly claimed invention appears to be part of the particle, not on the surface of the particle. This may lead to greater protection of the RNA in the claimed invention as compared with Sahin as the RNA in the claimed invention may be protected from the external environment in a manner that is not the case in Sahin.
Secondly, the bisphosphonate zoledronic acid appears to be a necessary ingredient in the composition of Sahin, as of at least paragraph 0071 of Sahin. In contrast, the claimed invention does not recite zoledronic acid specifically or bisphosphonates generically.
Third, while Sahin teaches a cationic lipid, the cationic lipid in Sahin is different from that in the instantly claimed invention. Sahin teaches various cationic lipids in paragraph 0033. Crucially, the cationic lipids of Sahin, which include the well-known cationic lipids of DOTMA and DOTAP, are permanently ionized by comprising quaternary ammoniums. In contrast, the claimed cationic lipid is ionizable, indicating that at certain pH values it is ionized whereas at other pH values it is not ionized. Also, the claimed cationic lipid includes a disulfide bond, which is absent from Sahin. The skilled artisan would have been aware that a disulfide bond would have been expected to have been cleavable into separate thiol groups in the presence of reducing agents such as inside the cell. This may have allowed for a manner of controlled release that would have been absent in Sahin because the lipids in Sahin do not include the recited cleavable disulfide group.
As such, the instant claims are not anticipated by Sahin or obvious over Sahin in view of these substantial differences between Sahin and the claimed invention.


Response to Arguments
Applicant has provided arguments in applicant’s response on 24 August 2022. The examiner understands these arguments to be moot in view of the withdrawal of the previously applied rejections and the application of new rejections by the examiner. As such, the examiner has not addressed applicant’s arguments substantively as they appear to relate to rejections which have been withdrawn by the examiner.



Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612